Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staszewski (US 7,046,098).
Regarding claim 1, Staszewski discloses a circuit device (Figures 1-45) comprising: a processing circuit (Fig. 45, CLOCK FREQUENCY CONTROLLER) that generates capacitance control data (FCW); and an oscillation circuit (FREQUECNY SYNTHESIZER) that includes a variable capacitance circuit (FIG. 11) whose capacitance value is variably controlled based on the capacitance control data, and whose oscillation frequency is controlled based on the capacitance value of the variable capacitance circuit, wherein the variable capacitance circuit includes a capacitor array, the capacitor array includes a plurality of capacitors each having a binary- weighted capacitance value (BINARY-WEIGHTED column 7, lines 7-35), and a plurality of switches that are provided in series with the plurality of capacitors between an oscillation node and a ground node of the oscillation circuit and that are on- off controlled based on the capacitance control data, and the processing circuit outputs the capacitance control data, which is subjected to dithering, so as to switch the capacitance value of the variable capacitance circuit between a first capacitance value and a second capacitance value in a time division manner (Column 3, lines 1-52, Column 7, lines 7-35).  
Regarding claim 2, Staszewski discloses the circuit device wherein in the dithering (Column 3, lines 1-52, Column 7, lines 7-35), the processing circuit samples input capacitance control data at a predetermined interval, in a first period of the predetermined interval, switches, in a time division manner, the input capacitance control data between the input capacitance control data during the first period and data obtained by adding 1 LSB to the input capacitance control data during the first period, and in a second period following the first period, switches, in a time division manner, the input capacitance control data between the input capacitance control data during the second period and data obtained by adding 1 LSB to the input capacitance control data during the second period (Column 3, lines 1-52, Column 7, lines 7-35).  
Regarding claim 4, Staszewski discloses and implies the circuit device wherein the processing circuit includes a temperature compensation unit that performs temperature compensation based on temperature detection data and outputs, as the input capacitance control data, a result of the temperature compensation (PTV-calibration mode), and a dithering unit that performs the dithering on the input capacitance control data and outputs dithered capacitance control data.  
Regarding claim 5, Staszewski discloses and implies the circuit device wherein the processing circuit outputs, as the capacitance control data, the dithered capacitance control data to the variable capacitance circuit (Column 3, lines 1-52,).  
Regarding claim 6, Staszewski discloses and implies the circuit device wherein the processing circuit includes a time division unit (necessarily present for getting “time average value” in Column 7, lines 7-35) that performs time division on the dithered capacitance control data, the dithering unit outputs, in a time division manner, first dithered capacitance control data corresponding to the first capacitance value and second dithered capacitance control data corresponding to the second capacitance value, and the time division unit performs the time division based on the first dithered capacitance control data such that the capacitance value of the variable capacitance circuit is the first capacitance value as a time averaged value, and outputs the capacitance control data, and performs the time division based on the second dithered capacitance control data such that the capacitance value of the variable capacitance circuit is the second capacitance value as a time averaged value, and outputs the capacitance control data (Column 3, lines 1-52, Column 7, lines 7-35).  
Regarding claim 7, Staszewski discloses and implies the circuit device wherein the time division unit outputs to the variable capacitance circuit, in a time division manner, the capacitance control data corresponding to a third capacitance value equal to or less than the first capacitance value and the capacitance control data corresponding to a fourth capacitance value larger than the first capacitance value such that the capacitance value of the variable capacitance circuit is the first capacitance value in time average when the first dithered capacitance control data is input, and outputs to the variable capacitance circuit, in a time division manner, the capacitance control data corresponding to a fifth capacitance value equal to or less than the second capacitance value and the capacitance control data corresponding to a sixth capacitance value larger than the second capacitance value such that the capacitance value of the variable capacitance circuit is the second capacitance value in time average when the second dithered capacitance control data is input (Column 3, lines 1-52, Column 7, lines 7-35).  
Regarding claim 8, Staszewski discloses and implies the circuit device wherein the capacitor array includes a capacitor for switching having a capacitance value same as that of a capacitor having a minimum capacitance value among the plurality of capacitors each having a binary- weighted capacitance value, and a switch for switching provided in series with the capacitor for switching and between the oscillation node and the ground node, and the switch for switching is turned off when the capacitance control data corresponding to the third capacitance value is input, and is turned on when the capacitance control data corresponding to the fourth capacitance value is input, and is turned off when the capacitance control data corresponding to the fifth capacitance value is input, and is turned on when the capacitance control data corresponding to the sixth capacitance value is input (Column 3, lines 1-52, Column 7, lines 7-35).  
Regarding claim 9, Staszewski discloses in Fig 7 an oscillator comprising a resonator (LC) that oscillates by being driven by the oscillation circuit (MP1, MP, MN1 and MN2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski.
Staszewski discloses a circuit device having capacitors (Fig 11-13) however, Staszewski does not expressly disclose that the capacitors are MIM capacitors.  As well known in the art, such capacitors are used for controlling capacitance using switches and therefore it would have been obvious to one of ordinary skill in the art to use MIM capacitors because such capacitors are a mere substitution of art recognized equivalent capacitors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degani (US 20210265999) discloses a phase shifter circuit generating a control word based on dithered frequency shift.
Simmons (US 20120063504) discloses an oscillator having switched capacitors with dithering - certain percentage of time of enable and disable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849